SABERS, Justice
(specially concurring).
I write specially to point out the necessity of separating and keeping separate the numerous versions of testimony in relation to “Witness” Heckenlaible, as follows:
1. Heckenlaible’s written statement to Deputy Vlahakis implicated Brown as the burglar.
2. Heckenlaible’s sworn testimony from Brown’s first preliminary hearing which attempted to exonerate Brown as not involved in the burglary.
3. Heckenlaible’s conversation with Jail- ■ er Flynn stated that Brown was the burglar and that Brown pressured him to lie to protect Brown.
4. Heckenlaible’s sworn testimony from Brown’s second preliminary hearing which implicated Brown as the burglar.
It is important to note that the sworn testimony at 2. and 4. was not hearsay. It was direct, substantive, eye witness testimony of Heckenlaible’s own actions and observations.
With this background it is important to note that at trial, Heckenlaible reverted to his testimony from Brown’s first preliminary hearing to the effect that Brown was not involved. The State was surprised and the prosecutor asked the trial court for, .and received, a ruling that Heckenlaible was a hostile witness. Heckenlaible’s sworn testimony from Brown’s second preliminary hearing was admissible as it was not hearsay. It was direct, substantive, eye witness testimony. Therefore, this sworn testimony was not subject to the rules concerning impeachment of State’s own witness or the cases relating thereto, such as State v. Ashker, 412 N.W.2d 97 (S.D.1987); State v. Rufener, 401 N.W.2d 740 (S.D.1987); and State v. Gage, 302 N.W.2d 793 (S.D.1981).
The written statement set forth in 1. and the conversation in 3. are referred to in the facts of the majority opinion but are not *231specifically addressed in the discussion. Since Heckenlaible was on the witness stand at the trial, claiming a version which damaged the State’s position, as opposed to simply not supporting it, both 1. and 3. are proper impeachment of Heckenlaible even under the Weaver test. As set forth in footnote 3 in Ashker, supra at 102:
A ... witness, ... cannot be impeached by prior inconsistent statements unless his testimony has damaged, rather than failed to support the position of the impeaching party. The reason for this is simple: No possible reason exists to impeach a witness who has not contradicted any of the impeaching party’s evidence, except to bring inadmissible hearsay to the attention of the jury. Impeachment is supposed to cancel out the witness’ testimony. It is only when the witness’ testimony is more damaging than his complete failure to testify would have been that impeachment is useful.
People v. Weaver, 92 Ill.2d 545, 563-64, 65 Ill.Dec. 944, 951, 442 N.E.2d 255, 262-63 (1982) (citing People v. Johnson, 333 Ill. 469, 165 N.E. 235 (1929); People v. Chitwood, 36 Ill.App.3d 1017, 344 N.E.2d 611 (1976); McCormick, Evidence § 36 (2d ed. 1972)). Therefore, they are proper impeachment even though they both constitute hearsay.